—Judgment, Supreme Court, New York County (Allen Alpert, J., at Wade hearing; Joan Carey, J., at plea and sentence), rendered September 11, 1990, convicting defendant, upon his plea of guilty, of assault in the third degree, and sentencing him to a prison term of 9 months, unanimously affirmed.
The challenged showup, which occurred in close proximity to the time and place of the crime while defendant was sitting handcuffed in the back of a police patrol car, was not unduly suggestive (see, People v Duuvon, 77 NY2d 541; People v Ford, 195 AD2d 298, lv denied 82 NY2d 805). A showup procedure such as was used here was justified in the interest of prompt *169identification (People v Love, 57 NY2d 1023). Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.